FILED

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

MAY 1 3 2010
C|erk, U.S. District & Bankruptcy
ANTOINE JONES’ ) Coufts forthe District of Co|umbia

)

Plaintif£ )

)

. C` `l A t` N . »~
v § 1v1 c 1on 0  

RACHEL LIEBER, et al. , )
)

Defendants. )

MEMORANDUM OPINION

This matter is before the Court on consideration of the plaintiff' s application to
proceed in forma pauperis The application will be denied pursuant to 28 U.S.C. § l9l5(g).

Under the Prison Litigation Refomi Act ("PLRA"), a prisoner may not proceed in
forma pauperis if while incarcerated he has filed at least three prior cases that were dismissed as
frivolous, malicious, or for failure to state a claim. 28 U.S.C. § l915(g); see Smith v. Dz`strict of
Columbia, 182 F.3d 25, 29 (D.C. Cir. 1999). "This section is referred to as the ‘three strikes’
rule." Ibrahz`m v. Distrz`ct of Columbia, 463 F.3d 3, 6 (D.C. Cir. 2006) (citing Ibrahz'm v. Distrz`ct
of Columbia, 208 F.3d 1032, 1033 (D.C. Cir. 2000)). There is an exception for a prisoner who
shows that he "is under imminent danger of serious physical injury" at the time he files suit. 28
U.S.C. § l9l5(g).

Review of the Court’s docket reveals that the plaintiff has accumulated more than
three strikes Jones v. Delaney, 610 F. Supp. 2d 46 (D.D.C. 2009) (dismissing under 28 U.S.C. §

l915A for failure to state a claim upon which relief can be granted); Jones v. Lieber, 606 F.

Supp. 2d 53 (D.D.C. 2009) (dismissing under 28 U.S.C. § l9l5(e)(2)(B)(ii) for failure to state a
claim upon which relief can be granted), appeal docketea', No. 09-5 128 (D.C. Cir. Apr. 16,
2009); see Jones v. Horne, No. 07-1300, 2008 WL 2202375 (D.D.C. May 27, 2008) (dismissing
under Heck v. Hurnphrey, 512 U.S. 477 (1994)); Jones v. Gikas, No. 07-1068, 2008 WL 2202264
(D.D.C. May 27, 2008) (same); Jones v Kirchner, No. 07-l063, 2008 WL 2202220 (D.D.C. May
27, 2008) (same); Jones v. Yanta, No. 07-1 172, 2008 WL 2202219 (D.D.C. May 27, 2008)
(same).‘

The plaintiff may proceed in forma pauperis only if he qualifies under the
imminent danger exception. To make this deterrnination, the Court looks to the complaint,
construes it liberally and accepts its factual allegations as true. See Ibrahim, 463 F.3d at 6
(citation omitted).

Generally, the plaintiff alleges that the defendants seized several boxes of
personal and business property from his former place of business, Club Level. He brings this
action against the two Assistant United States Attomeys who prosecuted the criminal case, a
Metropolitan Police Department detective, and a Special Agent of the Federal Bureau of
Investigation to demand the retum of any property that is no longer needed for the criminal trial

and has not been forfeited. Nothing in the complaint and its attachments suggests that the

’ A dismissal under Heck is considered a basis for assessing a "strike" for purposes

of 28 U.S.C. § l9l5(g). Reese v. Disi. ofColumbia Metro. Police, No. 00-536l, 2001 WL
4l0449, at *l (D.C. Cir. Mar. 15, 2001) (dismissing appeal as frivolous under 28 U.S.C. §
l915(e)(2)(B)(i) and Heck, and declaring dismissal of the appeal as a strike for purposes of 28
U.S.C. § l9l5(g)); see Hazel v. Reno, 20 F. Supp. 2d 21, 24 (D.D.C. 1998) ("Where, as here, a
Complaint is barred by Heck, it is appropriate - if not mandatory ~ for the district court to
dismiss the action pursuant to 28 U.S.C. § l915(e)(2)(B)(i) because the plaintiffs action has been
shown to be legally frivolous." (intemal quotation marks and citations omitted)).

2

plaintiff is in imminent danger of serious physical injury.

The Court concludes that the plaintiff has accumulated more than three strikes for
purposes of the PLRA, and that he does not qualify for in forma pauperis status under the
imminent danger exception. Accordingly, the Court will deny the application to proceed in

forma pauperis and dismiss the complaint without prejudice to refiling with payment of the filing

fee in full.
An Order accompanies this Memorandum Opinion.
das ma tea
4 ' United States Distr1ct Judge
DATE; 5 / 7 // °